              IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

          Plaintiff,


                                            CRIMINAL NO. 1:17CR32-24
                                                 (Judge Keeley)

KIMBERLY MOZIE,

          Defendant.

   ORDER FOLLOWING HEARING ADOPTING REPORT AND RECOMMENDATION
      CONCERNING DEFENDANT’S PLEA OF GUILTY [DKT. NO. 1487]


     Following    testimony    by     the     defendant,    Kimberly      Mozie

(“Mozie”), and after hearing the arguments of the parties, for

reasons stated on the record at the hearing held on October 15,

2019, the Court found that Mozie was capable and competent to enter

a plea, that her plea was knowingly and voluntarily given, that she

was aware of the nature of the charge against her and of the

consequences of her plea, and that a factual basis existed for the

tendered plea of guilty.

     Accordingly,    this     Court    now      ADOPTS     the   Report     and

Recommendation of United State Magistrate Judge Michael J. Aloi

(Dkt. No. 1487), ACCEPTS Mozie’s plea of guilty to Count Eighty-One

of the Superseding Indictment, and ADJUGES her GUILTY of that

crime.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it
USA v. MOZIE                                                   1:17CR32-24

          ORDER FOLLOWING HEARING AND ADOPTING REPORT
  AND RECOMMENDATION CONCERNING PLEA OF GUILTY [DKT. NO. 1487]

has received and reviewed the presentence report prepared in this

matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

      1.     The Probation Officer shall undertake a presentence

investigation of Mozie, and prepare a presentence report for the

Court;

      2.     The Government and Mozie shall provide their versions of

the offense to the probation officer by October 25, 2019;

      3.     The presentence report shall be disclosed to Mozie,

defense counsel, and the United States on or before December 13,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.     Counsel may file written objections to the presentence

report on or before January 2, 2020;

      5.     The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 16, 2020;

and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the


                                      2
USA v. MOZIE                                                       1:17CR32-24

          ORDER FOLLOWING HEARING AND ADOPTING REPORT
  AND RECOMMENDATION CONCERNING PLEA OF GUILTY [DKT. NO. 1487]

factual basis from the statements or motions, on or before January

16, 2020.

     The magistrate judge continued Mozie on bond pursuant to the

Order Setting Conditions of Release (dkt. no. 16) entered on June

8, 2017.

     The    Court   will    conduct    the    sentencing    hearing      for   the

defendant   on   Tuesday,    January    28,    2020   at   9:30   A.M.    at   the

Clarksburg, West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 15, 2019


                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                        3
